 

 

   
 

SD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

a UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNI ‘i

UNITED STATES OF AMERICA JUDGMENT IN AG k

 

Vv.

GUADALUPE JAIMES-RENTERIA (1)
Case Number: 3:19-CR-07096-CAB

 

 

Merle N Schneidewind
Defendant’s Attomey
REGISTRATION NO. 65171-065
Ci -
THE DEFENDANT:
XX} admitted guilt to violation of allegation(s) No. 1
[1 was found guilty in violation of allegation(s) No. after denial of guilty,

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

1 nvl, Committed a federal, state or local offense

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment,
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.
Ne of Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

   

 

Date of Imp

 
 

 

 

 
 

ae

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: GUADALUPE JAIMES-RENTERIA (1} Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07096-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
12 months. 6 months to run consecutive to 19cr0810-CAB and concurrently with 19cr0810-CAB

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LI at A.M, on

 

 

 

L1 as notified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 on or before
LC] as notified by the United States Marshal.

LI as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07096-CAB
